Citation Nr: 1521170	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  10-17 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel





INTRODUCTION

The Veteran had active service from October 2001 to April 2006.

This case comes before the Board of Veterans' Appeals (BVA or Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California.

In a June 2014 decision, the Board remanded the claims for further development.  

This case was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issues on appeal.  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Veteran's cervical spine disability is related to service.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disability are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In light of the Board's favorable decision to grant service connection for, a cervical spine disability, a discussion of the VA's duties to notify and assist is not necessary for this matter.

Analysis

The Veteran contends that he has a cervical spine disability that is related to his active military service.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service. 38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Turning to the evidence of record, the Veteran has a current diagnosis of diffuse bulging of C4-C5 and cervical reverse lordosis as evidenced by a June 2014 private magnetic resonance imaging (MRI).  

Additionally, the Board notes that the RO and the Board have previously conceded the occurrence of an in-service incident in which the Veteran fell 25 to 30 feet from a ladder inside a cargo hold.  Therefore, the claim turns on whether the Veteran's current cervical spine disability is related to the in-service fall.  

A January 2015 private opinion noted that the Veteran fell eight meters in 2003.  The private physician noted that since that date, the Veteran has manifested cervicalgia.  The physician noted an MRI that revealed protrusion of diffused disc at C4-C5, inversion of the dorsal cervical, and presence of instability which is causing the Veteran to manifest cervicalgia with radiculopathy.  The physician concluded that the herniated disc of the cervical column was caused by the process of severe compression which occurred when the Veteran fell in 2003 due to the impact.  The examiner also concluded that the injury had currently become symptomatic.  

As such, the evidence shows that the Veteran has a current diagnosis, an in-service injury, and probative medical evidence relating the Veteran's current cervical spine diagnoses to service.  Moreover, there are no negative opinions of record.  Giving the Veteran the benefit of the doubt, the Board finds that the evidence supports a finding of entitlement to service connection for a cervical spine disability.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to service connection for a cervical spine disability is granted.




REMAND

The Veteran contends that his currently diagnosed hypertension, as seen in his VA active problems list, is related to his military service.  

Hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm) or greater, or systolic blood pressure that is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2014).

The Board notes that the RO made a formal finding of unavailability of service treatment records in May 2009.  The service treatment records that have been associated with the claims file reveal a December 2001 blood pressure reading of 161/77 in December 2001.  The Board acknowledges that the only evidence of record relating the Veteran's hypertension to his military service is his own lay statements.  However, when taking into consideration the Veteran's service treatment records are incomplete, through no fault of the Veteran, and the "low threshold" for a medical opinion as announced in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board finds that a remand for a VA medical opinion is necessary to help determine if the Veteran's current hypertension is causally or etiologically related to service.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran the opportunity to identify any new pertinent medical evidence, from VA or otherwise, pertaining to any treatment for his hypertension.  The AOJ/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Then, schedule the Veteran for the appropriate VA examination to determine the nature and etiology of his hypertension.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is related to his military service, to include the December 2001 blood pressure reading of 161/77. The Board advises that the Veteran's service treatment records are incomplete.  

The examiner should provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then the examiner must provide a detailed medical explanation as to why this is so.

3. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


